Citation Nr: 0825270	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for arthritis of the hips, 
hands and right elbow. 


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1979 
to April 2004, appealed that decision, and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

Arthritis of the hips, hands and right elbow was not 
manifested during service or within one year of separation 
from service, and any arthritis of the hips, hands and right 
elbow that may be present is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Arthritis of the hips, hands and right elbow was not incurred 
in or aggravated during active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated June 2004 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Essentially, the veteran claims entitlement to service 
connection for arthritis of the hips, hands and right elbow.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifested to a compensable degree within the 
first year following active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record does not show a current diagnosis for arthritis of 
the hips, hands and right elbow.  There is a record of the 
veteran's pain being labeled "arthritis" in her service 
medical records, but there is no definitive diagnosis of 
arthritis of the hips, hands and right elbow by X-ray in the 
veteran's service medical records or after service.  In July 
2004, a VA examiner diagnosed the veteran with bilateral hip 
pain secondary to strain, bilateral finger joint pain 
secondary to strain and right elbow tendonitis.  The examiner 
found no indication of rheumatoid arthritis and noted that x-
rays from April 2004 showed no signs of degenerative joint 
disease.  Without a current diagnosis for the claimed 
disability service cannot be awarded on either a direct or 
presumptive basis. 

Based on the record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for arthritis of the hips, hands and right elbow.  
In the absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of arthritis of the hips, hands and right elbow, 
but also of a nexus or relationship between that condition 
and service.  The veteran has failed to do so.  In fact, all 
evidence regarding a causal relationship between the claimed 
disability on appeal and the veteran's service is against a 
finding that there is a relationship between the veteran's 
service and her claimed arthritis of the hips, hands and 
right elbow.  The veteran obviously believes that the pain in 
her hips, hands and right elbow is a result of an in-service 
event, but she has presented no corroborating evidence 
supporting this claim.  The veteran, as a lay person, lacks 
appropriate medical training and is therefore not competent 
to provide a probative opinion on a medical matter.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly, the 
Board concludes that service connection for arthritis is not 
established. 


ORDER

Service connection for arthritis of the hips, hands and right 
elbow is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


